DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claims 1-10, 12-23 and 28-32 are pending upon entry of amendment filed on 8/9/21.

3.	Applicant’s submission of IDS filed on 5/17/22 has been acknowledged.  The list of related applications in the supplemental IDS has been considered and treated as PTO-1449.

EXMINER’S AMENDMENT
4.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for the Examiner’s amendment was given in a telephone interview with Mr.  Kenley Hoover on 6/6/22.

6.	IN THE ABSTRACT:

Please replace the abstract filed on 6/14/18 with the following new abstract.

	An objective of the present invention is to provide stable antibody-containing formulations which are suitable for subcutaneous administration and in which aggregation formation is suppressed during long-term storage.  The present inventors discovered that a significant stabilization effect was achieved by using an acidic amino acid, aspartic acid or glutamic acid as a counter ion species in histidine buffer or tris(hydroxymethyl)aminomethane, specifically by using histidine-aspartate buffer of tris(hydroxymethyl)aminomethane-glutamate as a buffer.  The present inventors also discovered that a significant stabilization effect was achieved using an acidic amino acid, aspartic acid or glutamic acid, as a counter ion species to a basic amino acid such as arginine, specifically by using arginine-aspartate or arginine-glutamate.
7. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-10, 12-23 and 28-32 are allowed.  

Upon approval of terminal disclaimer filed on 5/17/22, the rejection of record has been withdrawn.

The following is an examiner’s statement of reasons for allowance: the currently amended claims require a combination of histidine-aspartate, histidine-glutamate, arginine-aspartate or arginine-aspartate in addition to TRIS-glutamate, or TRIS-aspartate. Although the most pertinent prior art (WO2007/092772, of record) suggests addition of arginine or histidine but does not disclose displacement buffer setting as required by the claimed invention. 

Further, the references disclosed in the IDS filed on 5/17/22 do not teach or suggest such displacement buffer with specific amino acids required by the claimed invention.

8.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
June 6, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644